Title: To Benjamin Franklin from Philipp Thieriot, 30 August 1783
From: Thieriot, Philipp
To: Franklin, Benjamin


          
            Monsieur
            Bordeaux ce 30e Aoust 1783.
          
          Je crois de mon devoir de vous prevenir que je suis sur mon depart pour Philadelphie.
            Je serai tres flatté, Monsieur, si vous vouliés bien m’honnorer de vos ordres. Tout ce
            que vous daignerés me confier sera soigné avec la plus grande exactitude.
          S’il n’arrive pas de contretems imprevu, je partirai sans faute Jeudi prochain en huit;
            de maniere que l’honneur de votre reponce peut me parvenir la veille de mon depart.
          Le batiment par lequel je dois partir, est Americain, et un des meilleurs voiliers.
          J’ai l’honneur d’etre avec la Consideration la plus distinguée Monsieur Votre tres
            humble & tres obeissant serviteur
          
            Ph Thieriot
            Le Navire se nomme la Nancy de Bath, Cape J: L: B:
              Moignard.
          
         
          Notation: Thieriot 30 Août 1783
        